Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 29, 2022

                                            No. 04-22-00058-CV

                                 IN RE William Wesley RUTH, Relator

                                             Original Proceeding 1

                                                    ORDER

        On January 28, 2022, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator did not show he is entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on June 29, 2022.



                                                                      _____________________________
                                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2022.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 16375, styled Commission for Lawyer Discipline v. William Wesley Ruth,
pending in the 216th Judicial District Court, Gillespie County, Texas, the Honorable Cynthia Marie Chapa presiding.